Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146264                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  LARRY A. MITCHELL and ALLISON                                                                    Bridget M. McCormack
  MITCHELL, a minor by and through her father                                                            David F. Viviano,
  and next friend Larry A. Mitchell,                                                                                 Justices
                Plaintiffs-Appellants,
  v                                                                SC: 146264
                                                                   COA: 304124
                                                                   Monroe CC: 10-028531-NP
  MCNEILUS TRUCK AND MANUFACTURING,
  INC., a/k/a MCNEILUS COMPANIES, INC.,
               Defendant-Appellee,
  and
  OSHKOSH SPECIALTY VEHICLES, INC., a/k/a
  OSHKOSH CORPORATION and ILLINOIS
  NATIONAL INSURANCE COMPANY,
           Defendants,
  and
  ILLINOIS NATIONAL INSURANCE
  COMPANY,
            Counter-Plaintiff,
  and
  LARRY A. MITCHELL and ALLISON
  MITCHELL, a minor by and through her father
  and next friend Larry A. Mitchell,
                Counter-Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 23, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2013                         _________________________________________
           p0424                                                              Clerk